Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-9 are pending.  
Priority
Instant application 17271110, filed 2/24/2021 claims priority as follows:

    PNG
    media_image1.png
    90
    405
    media_image1.png
    Greyscale
.

Information Disclosure Statements
All references from IDS(s) received 2/24/2021, 7/12/2021, and 11/2/2021 have been considered unless marked with a strikethrough.

Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US-9138421 (“the ‘421 patent”).
The ‘421 patent teaches formula (D1) for the same utility.

    PNG
    media_image2.png
    113
    294
    media_image2.png
    Greyscale
.
Further, the ‘421 patent suggest cyclohexane rings.  Further, the ‘421 patent teaches compounds 9-16 having a trans cyclohexane ring system.  Further, the ‘421 publication teaches that the R3 variable of alkyl can have overlapping lengths C2-C20 alkyl at column 3.
Further, the ‘421 patent teaches preferred salts including dihydridic phosphate.
preferably nitrate, carbonate, bicarbonate, phosphate, hydrophosphate, dihydric phosphate, sulphate, bisulfate, phosphite, acetate, propionate, isobutyrate, malonate, benzoate, succinate, suberate, fumarate, mandelate, phthalate, benzene sulfonate, tosilate, citrate, tartrate, mesylate, arginine salt, glucuronate or galactose acid salt. 
(48)    In some embodiments 
	The ‘421 patent fails to teach an example having all the limitations of (1).

	With respect to claim 9, the ‘421 patent teaches compositions, for example:
(93)    The present invention also provides a pharmaceutical composition containing above compound(s), its pharmaceutically acceptable salt, stereoisomer, prodrug or its solvate and pharmaceutical acceptable carriers. The composition contains approximately 0.01%-100%, preferably approximately 0.1%-100%, more preferably approximately 1%-100%, most preferably approximately 20%-100% (in weight) of one or more compounds of the present invention. The remaining part is composed of appropriate drug carrier(s) and/or excipient(s). The known method in this field and appropriate carrier may be used to form composition containing the compound of the present invention to match with administration route.

Claim Objections
Claim 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  There is no teaching suggestion or motivation in the art of record to select this compound for crystallization such that one would obtain the crystal structure of Figure 6.  Further, there is no teaching suggestion or motivation to use the method therein to prepare a compound of formula (1) including lyophilization to obtain a final crystalline product.

Conclusions
	No claims allowed.  Double patenting rejections over 9175024, 9725477, and 9138421 were considered but not applied because there was no guidance to the H2PO4- anion salt in the claims of those patents.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622